I concur in the result arrived at by Mr. Justice BOYLES, but I am not in accord with his interpretation of the constitutional provision under consideration here.
After a careful review of the record and the able briefs filed by counsel for the parties litigant, I find my views so much more clearly set forth in appellants' brief than I can express them that I quote with approval the following therefrom:
"The amendment creating a constitutional body to supersede all existing personnel agencies, vests in the civil service commission an exclusive authority and plenary power to classify all positions in the State service, fix rates of compensation therefor, approve or disapprove disbursements, determine by competitive performance exclusively on the basis of merit, efficiency and fitness the qualifications of all candidates for such positions, and `make rules and regulations covering all personnel transactions, and regulate all conditions of employment in the State civil service' (Const. 1908, art. 6, § 22, as added in 1940). *Page 162 
"Implicit in the plain language thus employed may be found authority in the commission to resolve all controversies arising over the civil service of this State, subject, we think, to appropriate judicial review on questions of law, though never issues of fact.
"It is true the penultimate paragraph of the amendment provides:
"`After August 1, 1941, no payment for personal services shall be made or authorized until the provisions of this amendment have been complied with in every particular. Violation of any of theprovisions hereof may be restrained or observance compelled byinjunctive or mandamus proceedings brought by any citizen of theState.'
"The italicized sentence was construed by the lower court to refer to all of the provisions of the amendment, thus expressly granting to any aggrieved person the privilege of the remedies prescribed.
"Such a construction would, we surmise, throw upon our circuit courts the burden of settling every conceivable dispute between the civil service commission, or its director, and any State employee who might consider that he had suffered a wrong by virtue of some administrative order, rule or regulation, and it would hinder, retard, or disrupt the orderly functioning of the State civil service, by subjecting the commission to numerous injunction suits in courts scattered widely throughout the State.
"The more reasonable interpretation would be that the language in question was intended to operate solely within the framework of the paragraph in which it is found, thus affording to `any citizen of the State' a judicial remedy to compel or restrain, as the case may be, the performance or violation of the provisions of that paragraph which required that the provisions of the amendment be complied with in every particular on or before the first day of August, 1941. If they were not complied with by that date, *Page 163 
then we assume it was the right of `any citizen of the State,' to compel such action by mandamus from this court; if they were not complied with in time, `any citizen of the State' might upon proper showing obtain an injunction to restrain State officials from making or authorizing `payment for personal services' until the amendment should be implemented `in every particular.'
"The alternative construction would, we submit, result in a diffusion of authority not contemplated by the people.
"Moreover, it would, we think, be absolutely unfair to the members of this commission to deprive them of their constitutional privilege of inquiring into and investigating all grievances of those who occupy positions under their exclusive jurisdiction. * * * Nor should courts of equity be compelled to act as superboards of review of examinations conducted by the commission. This was never the intention of the people in adopting the constitutional amendment."
Unquestionably the civil service commission is a constitutional body possessing plenary power. In its acts it is not subject to control or regulation by either the executive, legislative or judicial branch of our State government. However, the Supreme Court of this State in the exertion of its constitutional power to issue writs of certiorari, has original and exclusive jurisdiction to determine whether the commission has violated the constitutional provision creating it and defining its powers and duties.
BUSHNELL, J., concurred with CHANDLER, C.J. WIEST, J., did not sit. *Page 164